Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is canceled and 2 – 21 are presented for the examination.
This is in response to interview summary dtd. 08/17/2022, eTD filed on 08/18/2022 and the examiner’s amendment as follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 11,093,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter F. Malen Jr. [reg# 45,576] on 08/17/2022.
The application has been amended as follows: 
In the Specification:
Please insert the following paragraph before paragraph [0001] on page 2,
------This application is a continuation of, and hereby claims priority to, United States Patent Application Ser. 16/391,124, entitled ADAPTIVE SYSTEM FOR SMART BOOT SEQUENCE FORMATION OF VMS FOR DISASTER RECOVERY, filed 22 Apr 2019 (issued as US 11,093,254 B2), and incorporated herein in its entirety by this reference.--------
In the claims : 
Please amend the claims 3 – 21 as below:
Claim 3:   
Replace the claim 3 with ----- 3.	The method as recited in claim 2, wherein the VM metadata includes any one or more of: types of applications installed on the VM; VM uptime statistics; VM network and storage configuration information; VM tags; VM naming conventions; and, VM labels.--------
Claim 4:   
Replace the claim 4 with ----- 4.	The method as recited in claim 2, wherein the training data is used to perform an initial training process for the boot sequence algorithm.--------
Claim 5:   
Replace the claim 5 with -----5.	The method as recited in claim 2, wherein the boot sequence algorithm is part of a machine learning system that is operable to automatically generate and optimize a boot sequence based at least in part on the proposed boot sequence.-------
Claim 6:   
Replace the claim 6 with -----6.	The method as recited in claim 2, wherein the boot sequence information was generated without human input.-------
Claim 7:   
Replace the claim 7 with -----7.	The method as recited in claim 2, wherein the boot sequence information was previously used by the boot sequence algorithm.-----
Claim 8:   
Replace the claim 8 with -----8.	The method as recited in claim 2, wherein the boot sequence information comprises a default boot sequence that constitutes a best initial guess as to what an optimized boot sequence should be.--------
Claim 9:   
Replace the claim 9 with -----9.	The method as recited in claim 2, wherein the real world telemetry comprises real world results of running the proposed boot sequence, and the operations further comprise comparing the real world results with the expected results, and modifying the proposed boot sequence if necessary.---------
Claim 10:   
Replace the claim 10 with -----10.	   The method as recited in claim 2, wherein testing the proposed boot order comprises running an orchestrated DR (disaster recovery) test.-------
Claim 11:   
Replace the claim 11 with -----11.   The method as recited in claim 2, wherein the operations further comprise performing a disaster recovery operation using a boot sequence based at least in part on the proposed boot sequence.---------
Claim 12:   
Replace the claim 12 with -----12.	 A non-transitory computer readable storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: 
providing training data to a boot sequence algorithm, and the training data comprises VM (virtual machine) metadata;
extracting features from the training data, and providing the features to the boot sequence algorithm;
providing boot sequence information to the boot sequence algorithm;
establishing, by the boot sequence algorithm, an initial set of rules for determining a boot sequence, and the initial set of rules is established based on the training data, features, and boot sequence information;
generating, by the boot sequence algorithm, a proposed boot sequence, and the proposed boot sequence is generated based at least in part on the initial set of rules;
associating the proposed boot sequence with results expected to be obtained by implementation of the proposed boot sequence;
testing the proposed boot sequence; and
collecting real world telemetry data of actual performance obtained using the proposed boot sequence.--------
Claim 13:   
Replace the claim 13 with -----13.	The non-transitory computer readable storage medium as recited in claim 12, wherein the VM metadata includes any one or more of: types of applications installed on the VM; VM uptime statistics; VM network and storage configuration information; VM tags; VM naming conventions; and, VM labels.-----
Claim 14:   
Replace the claim 14 with -----14.	 The non-transitory computer readable storage medium as recited in claim 12, wherein the training data is used to perform an initial training process for the boot sequence algorithm.--------
Claim 15:   
Replace the claim 15 with -----15.	 The non-transitory computer readable storage medium as recited in claim 12, wherein the boot sequence algorithm is part of a machine learning system that is operable to automatically generate and optimize a boot sequence that is based at least in part on the proposed boot sequence.--------
Claim 16:   
Replace the claim 16 with -----16.	 The non-transitory computer readable storage medium as recited in claim 12, wherein the boot sequence information was generated without human input.---------
Claim 17:   
Replace the claim 17 with -----17.	The non-transitory computer readable storage medium as recited in claim 12, wherein the boot sequence information was previously used by the boot sequence algorithm.---------
Claim 18:   
Replace the claim 18 with -----18.	 The non-transitory computer readable storage medium as recited in claim 12, wherein the boot sequence information comprises a default boot sequence that constitutes a best initial guess as to what an optimized boot sequence should be.-----
Claim 19:   
Replace the claim 19 with -----19.	 The non-transitory computer readable storage medium as recited in claim 12, wherein the real world telemetry comprises real world results of running the proposed boot sequence, and the operations further comprise comparing the real world results with the expected results, and modifying the proposed boot sequence if necessary.--------
Claim 20:   
Replace the claim 20 with -----20.	 The non-transitory computer readable storage medium as recited in claim 12, wherein testing the proposed boot order comprises running an orchestrated DR (disaster recovery) test.------
Claim 21:   
Replace the claim 21 with -----21.  The non-transitory computer readable storage medium as recited in claim 12 wherein the operations further comprise performing a disaster recovery operation using a boot sequence that is based at least in part on the proposed boot sequence.-------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 2 and 12 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest step by step operations of “providing training data to a boot sequence algorithm, and the training data comprises VM (virtual machine) metadata; extracting features from the training data, and providing the features to the boot sequence algorithm; providing boot sequence information to the boot sequence algorithm; establishing, by the boot sequence algorithm, an initial set of rules for determining a boot sequence, and the initial set of rules is established based on the training data, features, and boot sequence information; generating, by the boot sequence algorithm, a proposed boot sequence, and the proposed boot sequence is generated based at least in part on the initial set of rules; associating the proposed boot sequence with results expected to be obtained by implementation of the proposed boot sequence; testing the proposed boot sequence; and collecting real world telemetry data of actual performance obtained using the proposed boot sequence” as described in claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186